Citation Nr: 1235503	
Decision Date: 10/15/12    Archive Date: 10/23/12

DOCKET NO.  09-40 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Friend


ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from February 1961 to January 1964.

This matter is before the Board of Veterans' Appeals (Board) of the Department of Veterans Affairs (VA) on appeal from a December 2007 rating determination by the Regional Office (RO) in Los Angeles, California.

The Veteran testified before the undersigned at an August 2012 Travel Board hearing at the Los Angeles, California, RO.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bilateral hearing loss is more disabling than the current noncompensable rating reflects.  In this regard the Board notes the Veteran's statements at his August 2012 Travel Board hearing that his hearing had worsened since his previous examination in June 2010.  In particular the Veteran noted that voices sounded like mumbling whether the Veteran was watching television or talking to someone in person, especially if there was background noise.  A friend also offered testimony that the Veteran's hearing had worsened recently.  Finally it was noted that the Veteran had started wearing a hearing aid in his left ear.  

With consideration of the above, the Board is uncertain as to the current severity level of the Veteran's service-connected bilateral hearing loss.  As noted previously, the Veteran has not been afforded a VA audiological examination since June 2010, over 2 years ago.  While that examination is not necessarily too old to adequately evaluate his disability, since there may have been a significant change in his condition, the Board finds that a more contemporaneous examination is in order.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995) (VA examination required in increased rating claim where Veteran asserts condition worsened since most recent VA examination).

The examination should include a review of the Veteran's claims file and past clinical history, with particular attention to the severity of present symptomatology, as well as any significant pertinent interval medical history since his VA examination in June 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should schedule the Veteran for a VA audiological examination (with audiometric studies and Maryland CNC speech discrimination testing) to ascertain the current severity of his bilateral hearing loss.  The claims folder must be provided to and reviewed by the examiner in conjunction with the requested VA examination.  The VA examiner should indicate all present symptoms and manifestations attributable to hearing loss in accordance with the applicable rating criteria found at 38 C.F.R. § 4.85, Diagnostic Code 6100.  The examiner should further comment on the nature and extent of any impairment of social and/or occupational functioning due to hearing loss that would be expected given the degree of severity of the disability found.

2.  After completing the requested action, and any additional notification and/or development deemed warranted, readjudicate the claim on appeal. If the benefit sought on appeal remains denied, furnish the Veteran and his representative an appropriate supplemental statement of the case and give them an appropriate time period in which to respond. All evidence should be reviewed, to include evidence submitted since the November 2009 supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


